                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

STACHIA CAMPBELL                                                                   PLAINTIFF

V.                         NO. 5:18CV00090 BRW-JTR

NANCY A. BERRYHILL,
Deputy Commissioner for Operations,
performing the duties and functions not reserved
to the Commissioner of Social Security                                         DEFENDANT

                                           ORDER

       I have reviewed the Recommended Disposition submitted by United States Magistrate

Judge J. Thomas Ray. No objections have been filed. After careful consideration, I adopt the

Recommended Disposition in all respects. Judgment will be entered accordingly.

       Accordingly, the Commissioner=s decision is AFFIRMED, and Plaintiff Stachia

Campbell=s Complaint (Doc. 2) is DISMISSED with prejudice.

       IT IS SO ORDERED this 14th day of February, 2019.



                                            /s/ Billy Roy Wilson_______________
                                            UNITED STATES DISTRICT JUDGE
